PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/149,399
Filing Date: 9 May 2016
Appellant(s): Sinha et al.



__________________
Ethan W. Bell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/20/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/10/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 16-18 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1-3, 9-11, 16-18, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamrowski United States Patent Application Publication US 2009/0282096 in view of Appling United States Patent US 7,640,512.

Claims 21, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamrowski United States Patent Application Publication US 2009/0282096 in view of Appling United States Patent US 7,640,512 in further view of Hepworth United States Patent Application Publication US 2002/0144017.

Claims 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamrowski United States Patent Application Publication US 2009/0282096,  in view of Appling United States Patent US 7,640,512,  in further view of Hepworth United States Patent Application Publication US 2002/0144017 as modified by Collins United States Patent Application Publication US 2007/0027754.

Claims 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamrowski United States Patent Application Publication US 2009/0282096, in view of Appling United States Patent US 7,640,512, in further view of Defoy United States Patent Application Publication US 2009/0248524.

Claims 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamrowski United States Patent Application Publication US 2009/0282096 in view of Appling United States Patent US 7,640,512, in further view of Mikhail United States Patent Application Publication US 2003/0218633.

Claim 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamrowski United States Patent Application Publication US 2009/0282096, in view of Appling United States Patent US 7,640,512, in further view of Lection United States Patent Application Publication US 2006/0212798 (a different Lection than what was previously cited).

(2) Response to Argument
Claim Rejection Under 35 USC 101
Regarding claims 16-18 and 31, appellant asserts that a ‘machine readable storage device’ should be interpreted as hardware based on the specification. Examiner respectfully disagrees. 
The specification did not provide an explicit definition of the claimed term “machine readable storage device”. Therefore the ordinary and customary definition of the claim term was applied (See MPEP 2111). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

 (1) something devised or contrived, such as a plan, procedure or technique; or
(2) a piece of equipment or a mechanism designed to serve a special purpose or perform a special function.
Neither definition of “device” requires a “device” to be hardware. For instance, an encoded signal stores information, is machine readable by a detector and represents “a mechanism to serve a special purpose”. 
The specification (para [0055]) discloses “a machine-readable medium able to store data temporarily or permanently and may be taken to include, but not be limited to, random-access memory (RAM), read-only memory (ROM), buffer memory, flash memory, and cache memory.” The broadest reasonable interpretation in light of the specification of the claim is interpreted to be inclusive of “transitory” and “non-transitory” machine-readable storage. Claiming transitory storage media is equivalent to claiming a signal per se.
Signals per se are not directed to statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2. See MPEP 2106.03.
In addition, “software” can read on either definition of a “device”. Specifically, software can store information, is machine readable and can be interpreted as “a mechanism to serve a special purpose.” Software structures can store instructions. Software per se is not directed towards statutory subject matter. See MPEP 2106.03.
As noted by the appellant, “the best source for determining the meaning of a claim term is the specification,” MPEP 2111. “Software” can be interpreted as a “plan, procedure, or technique”, 

Claim Rejection Under 35 USC 103
Independent Claim 1
Appellant asserts that Kamrowski nor Appling teaches the limitation, “wherein the data file includes a first instruction to provide a first refreshed portion of the content to a client computer and a second instruction to provide a second refreshed portion of the content to the client computer, and the data file includes a rule corresponding to the first instruction and the second instruction.” In addition, Appellant asserts that Appling merely discloses a single request. Examiner respectfully disagrees.
Appling discloses a webpage representing a data file (Appling, col 7, rows 8-28, webpage). In addition, Appling discloses the webpage includes a first instruction to provide a first refreshed portion of the content to a client computer (Appling, col 7, rows 8-28, webpage contains an iframe. The iframe sends a first request corresponding to each updatable object (elements 120A-F) based on a timer resetting periodically. A first request to update objects represents ‘a first instruction to provide a first refreshed portion’ Each object represents a portion; Appling, col 4, rows 46-59, timer resets periodically) and a second instruction to provide a second refreshed portion of the content to the client computer (Appling, col 7, rows 8-28, The iframe sends at least a second request corresponding to each updatable object based on a timer resetting periodically. A second request represents a second instruction to 

Independent Claim 9
The arguments set out for claim 9 are the same as the arguments set out for claim 1. Therefore, the response for claim 1 should be applied to claim 9. See the response under the heading “Independent Claim 1.”

Independent Claim 16
The arguments set out for claim 16 are the same as the arguments set out for claim 1. Therefore, the response for claim 1 should be applied to claim 16. See the response under the heading “Independent Claim 1.”

Dependent Claim 32
Dependent claim 32 recites, “The method of claim 1, wherein the updated first portion of the content is provided separately from the updated second portion of the content.” Appellant asserts that this limitation is the same as ‘multiple portions that are independently refreshable’, which was argued within the final office action of 2/10/21. 
To address claim 32, Appling discloses updated content portions at separate locations at separate points in time based on a timer that expires ((Appling, col 7, rows 8-28, The iframe sends a request corresponding to each updatable object based on a timer resetting periodically. A second request represents a second instruction to provide refreshed objects for all objects, inclusive of a 
In addition, Examiner noted within the response to arguments, “the claims do not disclose “multiple portions that are independently refreshable,” within the final office action of 2/10/21 on page 21. Claim 32 discloses a server providing information to a client separately. However, the claim does not recite, “multiple portions that are independently refreshable”. To point out how these 2 limitations diverge, a server can send two updated portions separately and the client can queue the updates so that a refresh of the content portions are done at the same time. 

Dependent claims 2-3, 10-11, 17-18, 21-22, 24 and 26-31
No additional arguments were presented for dependent claims 2-3, 10-11, 17-18, 21-22, 24 and 26-31. See above section “Independent Claim 1” for further details on independent claims 1, 9 and 16 and the corresponding cited prior art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
Conferees:
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                         
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177      

                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.